DETAILED ACTION 
Claim Status
Claims 1-15 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites that the composition further comprises less than 4% water. Since claim 1 already recites water it is already present in the composition and thus Applicants should recite wherein the water is present at less than 4% by weight and not “further comprises”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The antimicrobial spray composition of claim 1 wherein the composition further comprises 1% weight antimicrobial agent.” Since claim 6 recites further comprises it is unclear if the antimicrobial agent of claim 6 is in addition to the antimicrobial agent of claim 1 or if claim 6 is the same antimicrobial agent of claim 1 and is meant to limit the percent of the antimicrobial agent of claim 1.  It is suggested that Applicants recite “The liquid antimicrobial spray composition of claim 1 wherein the antimicrobial agent is present in an amount of 1% by weight”.
Claim 14 recites “The liquid antimicrobial spray composition of claim 8 wherein the composition further comprises 1% weight antimicrobial agent.” Since claim 14 recites “further comprises” it is unclear if the antimicrobial agent of claim 14 is in addition to the antimicrobial agent of claim 8 or if claim 14 is the same antimicrobial agent of claim 8 and is meant to limit the percent of the antimicrobial agent already recited in claim 8. It is suggested that Applicants recite “The liquid antimicrobial spray composition of claim 8 wherein the antimicrobial agent is present in an amount of 1% by weight”. 
For the purpose of examination, the examiner will interpret claims 6 and 14 as the same antimicrobial agent recited in claim 1 or 8, and claims 6 and 14 are limiting the percent by weight present of the antimicrobial agent already recited in claims 1 or 8
. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11,13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ijaz et al. (United States Patent Publication 2014/0127141). 
	Claim 1 recites a method of decontamination comprising: preparing a non-clumping liquid antimicrobial spray composition comprising 0.05-10% of an antimicrobial agent and alcohol, and spraying the composition onto a material. 
Ijaz et al. each a sprayable composition to treating and providing antimicrobial benefit to a surface having quaternary ammonium compound (BTC-65) present at 0.2%, and ethanol, with a pH of 7.08 see Table C, Table 1 (formulation E25) and paragraphs [0064],[0152], [0181]-[01082] and claim 1.  Regarding the recitation wherein the composition has less than 100% cation exchange, according to the instant specification cation exchange materials are zeolite materials, see paragraph [0023]. Since the spray composition of Shieh can be absent zeolites, the composition of Shieh would have less than 100% electron cation exchange. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Apollo et al. (United States Patent Publication 2015/0250183) and Sawan et al. (United States Patent 6,180,584).
Claim 1 recites a liquid antimicrobial spray composition comprising 0.05-10% antimicrobial agent, less than 4% water and alcohol and a pH between 6-8. 
Apollo et al. teach liquid sprayable antimicrobial compositions for disinfecting various surfaces including hard or soft surfaces, see abstract and paragraphs [0001],[0016] and [0131]- [0132]. Such surfaces can be either porous or nonporous, see paragraph [0155]. Regarding the recitation wherein the composition has less than 100% cation exchange, according to the instant specification cation exchange materials include clays and zeolite per paragraph [0025]. Apollo teaches that the composition preferably excludes clays, see paragraph [0156]. Since the spray composition can have citric acid in the alternative to zeolite buffers, the composition encompasses no zeolite ion exchange materials, and thus the embodiments of Apollo encompass less than 100% electron cation exchange. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5 but preferably has a pH between 6-12, see paragraphs [0017], [0020]-[0037] and [0061]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 4% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. This amount overlaps and therefore renders obvious the claimed range of 00.05-10% and 1% of an antimicrobial agent and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Apollo teaches that the composition can include a pressurized propellant, see paragraph [0081]-[0082] and [0157]. 
Apollo does not expressly teach that the alcohol is specially denatured alcohol (SDA).  
However, Sawan et al. teach antimicrobial compositions which comprise liquid carriers including ethanol, water, and specially denatured alcohol (i.e. denatured ethanol), see abstract and column 5, lines 1 -10, column 8, lines 65-68 to column 9, lines 1 -12. According to Sawan, specially denatured alcohol which is made of ethyl alcohol (ethanol) and isopropanol is capable of causing immediate disinfection of contaminated surfaces, see column 9, lines 1-12.
It would have therefore been prima facie obvious to substitute the ethanol of Apollo et al. for specially denatured alcohol. 
One of ordinary skill in the art would have been motivated to do so because Sawan teaches that antimicrobial liquid carriers can include ethanol or specially denatured alcohol and that specially denatured alcohol is advantageous as it is capable of causing immediate disinfection upon application to a bacterially contaminated surface. 
There would have been a reasonable expectation of success given Apollo’s liquid composition provides antimicrobial activity and contains ethanol and Sawan suggest that specially denatured alcohol is advantageous for its immediate disinfecting action upon application to a surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 9 of copending Application No. 16/745, 712 (reference application hereafter Application ‘712) in view of Apollo et al. (United States Patent Publication 2015/0250183). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘712 are to antimicrobial sprays which can encompass less than 4% water, an antimicrobial agent including quaternary ammonium compound in overlapping ranges, and a solvent which includes ethanol or SDA. 
The difference between the instant claims and that of Application ‘712 is that the liquid antimicrobial composition has a pH of 6-8. 
However, Apollo et al. teach sprayable antimicrobial compositions, for disinfecting various surfaces see abstract and paragraphs [0001], [0131]- [0132]. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5, see paragraphs [0017], [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 0.1% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. According to the instant specification at paragraph [0006] the solvent is propelled and evaporates and the evaporative effect is achieved through the high vapor pressure low flash point carrier. Given Apollo teaches volatile compounds such as ethanol which is the same carrier claimed and it is used with aerosol canisters, it would necessarily evaporate when propelled before hitting the surface of a material.  Apollo teaches that pressurized, sprayable treatment compositions which exhibit a synergistic improvement in microbicidal effect can be formed when there are added to aqueous alcoholic liquid compositions containing at least one quaternary ammonium compound which provides a microbicidal benefit, at specific pH ranges, (especially preferably at alkaline pH ranges). 
	It would have been prima facie obvious to a person of ordinary skill in the art to provide the composition of Application ‘712 with a pH of between 6-12 as suggested by Apollo. One of ordinary skill in the art would have been motivated to do so as sprayable treatment compositions having synergistic properties can be formed with there is aqueous alcoholic compositions with a quaternary compound at an alkaline pH range. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/060,121 (reference application hereafter Application ‘121) in view of Apollo et al. (United States Patent Publication 2015/0250183). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘121 are to antimicrobial sprays which can encompass less than 4% water, an antimicrobial agent including quaternary ammonium compound in overlapping ranges, and a solvent which includes ethanol or SDA. The difference between the instant claims and that of Application ‘121 is that the pH of the instant claims is from 6-8 whereas Application ‘121 is about 5. 
However, Apollo et al. teach sprayable antimicrobial compositions, for disinfecting various surfaces see abstract and paragraphs [0001], [0131]- [0132]. The compositions are non-clumping given they are sprayable and include ethanol solutions and compressed gas propellants. The sprayable composition can comprise at least 20% monohydric alcohol, a quaternary ammonium compound, and propellant, and the composition has a pH of at least 5, see paragraphs [0017], [0020]-[0037]. The monohydric alcohol preferably includes ethanol (ethyl alcohol) and can be present in an amount that includes at least 99.5% by weight, see paragraph [0069]. Water is taught to be optional in the antimicrobial formulation and therefore meets the limitation of less than 0.1% water (i.e. no water), see paragraph [0017]. Furthermore, embodiments of Apollo encompass water at not more than 20% thus includes a range of 0-20% water, (i.e. no water) see paragraph [0080]. The quaternary ammonium compound can be present from 0.001-10% by weight, see paragraph [0078]. According to the instant specification at paragraph [0006] the solvent is propelled and evaporates and the evaporative effect is achieved through the high vapor pressure low flash point carrier. Given Apollo teaches volatile compounds such as ethanol which is the same carrier claimed and it is used with aerosol canisters, it would necessarily evaporate when propelled before hitting the surface of a material.  Apollo teaches that pressurized, sprayable treatment compositions which exhibit a synergistic improvement in microbicidal effect can be formed when there are added to aqueous alcoholic liquid compositions containing at least one quaternary ammonium compound which provides a microbicidal benefit, at specific pH ranges, (especially preferably at alkaline pH ranges). 
It would have been prima facie obvious to a person of ordinary skill in the art to provide the composition of Application ‘121 with a pH of at least 5 or even more preferably between 6-12 as suggested by Apollo. One of ordinary skill in the art would have been motivated to do so as sprayable treatment compositions having synergistic properties can be formed with there is aqueous alcoholic compositions with a quaternary compound at an alkaline pH range. Furthermore, although alkaline pH range is most preferable for synergistic properties, the composition of Apollo performs its antimicrobial function at a pH of about 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619